Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00194-CV

                        DTND SIERRA INVESTMENTS, LLC,
                                   Appellant

                                            v.

                                   COMPASS BANK,
                                      Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18326
                     Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are assessed against the appellant.

      SIGNED March 18, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice